Citation Nr: 1039856	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-41 055	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

This appeal to the Board of Veterans Appeals (Board) arises from 
a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
granted service connection for PTSD, evaluated as 30 percent 
disabling, and which assigned an effective date for service 
connection of October 20, 2008.  The Veteran appealed the issue 
of entitlement to an increased initial evaluation.  

In August 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge, a transcript of which is 
of record.  


FINDING OF FACT

The Veteran's PTSD is shown to have been manifested by symptoms 
that include anger, irritability, social isolation, sleep 
disturbance, and nightmares, resulting in occupational and social 
impairment with reduced reliability and productivity; 
occupational and social impairment, with deficiencies in most 
areas, or total impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Initial Evaluation for PTSD

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected PTSD.  During his hearing, held 
in August 2010, he testified that at times he would not leave his 
apartment for days or weeks, that he was not comfortable in 
crowds, that he was forgetful, that he had lost all of his 
motivation, and that he had separated from his wife in March.  He 
stated that he had joined a group called "Bikers Against Child 
Abuse," and the "Patriot Guards."  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2010), the Veteran's service records show that he 
served in Vietnam with the 1st Air Cavalry Division, and that his 
awards include the Purple Heart.  The medical evidence shows that 
the Veteran began receiving treatment for psychiatric symptoms in 
2008.  In March 2009, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  The RO assigned an effective 
date for service connection (and the 30 percent rating) of 
October 20, 2008.  

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, the entire rating period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

The RO has evaluated the Veteran's PTSD as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

Under Diagnostic Code 9411, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and conversation 
normal), due to such symptoms as:  depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); chronic 
sleep impairment; or mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideations; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).  

According to the DSM-IV, GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 
are not an exclusive or exhaustive list of symptomatology which 
may be considered for a higher rating claim.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).   

The Board notes that the Veteran has been diagnosed with 
psychiatric disorders other than PTSD, and that the RO denied a 
claim for service connection for "adjustment disorder with 
depressed mood (claimed as depression)."  Nevertheless, the 
Board will consider all of the Veteran's psychiatric symptoms in 
the evaluation because the evidence does not sufficiently 
differentiate between the Veteran's service-connected PTSD and 
any non-service-connected psychiatric disorder.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

The relevant medical evidence consists of a VA progress notes, 
dated between October 2008 and October 2009, and two VA 
psychiatric examination reports.    

The VA progress notes show a number of treatments for psychiatric 
symptoms, with overall GAF scores ranging between 50 and 55.  
These reports repeatedly note the following: he reported symptoms 
that included flashbacks, nightmares, and irritability; he was 
clean/well-groomed; he was oriented times three (time, place, and 
person); he had appropriate tracking and focusing; his thoughts 
that were logical and goal-oriented; his mood that was depressed 
and anxious; he denied current homicidal or suicidal ideation; 
his memory was intact in immediate, recent, and remote realms; 
his insight and judgment were adequate for self care; he had no 
psychotic symptoms.  His medications were noted to include 
Sertraline and Trazodone.  A March 2009 report notes that "[h]e 
and his wife run rental apartments and he does the maintenance."  

A VA examination report, dated in January 2009, shows that the 
Veteran reported symptoms that included intrusive memories of 
combat, nightmares, avoidance of crowds, a loss of interest most 
social activities, depression, shame, guilt, feelings of 
alienation, anger, irritability, and sleep disturbance.  He 
reported that he was receiving individual counseling and that he 
had been prescribed Zoloft.  He stated that he was volunteering 
with a veteran's organization that was escorting soldiers who 
were killed in action in the Persian Gulf.  He denied current 
suicidal ideation.  Grooming and hygiene were appropriate.  He 
was alert, oriented, and cooperative.   He was depressed with 
guarded affect.  Thoughts were clear and goal-oriented.  There 
was no evidence of delusions or hallucinations.  There was no 
paranoia, but he described some hypervigilance.  Speech and 
communication were appropriate.  The Axis I diagnoses were PTSD 
and major depression.  The Axis V diagnosis was a GAF score of 
55, based on symptoms that included irritability and emotional 
withdrawal that had contributed to difficultly in the workplace 
and the disintegration of marriages in the past and had led to 
"almost complete social isolation."  His major depression was 
noted to cause difficulty in social, occupational and 
interpersonal functioning.  

A VA examination report, dated in September 2009, shows that the 
Veteran reported symptoms that included depression, anger, 
irritability, sleep disturbance, nightmares, worries, avoidance 
of crowds, and low self-esteem.  He also reported a number of 
physical symptoms, to include low back symptoms, and claimed that 
he could not work.  The report notes that he was able to go 
shopping with his wife and that he went to restaurants 
occasionally.  He stated that he had not worked full-time since 
1996, that he had been married four times, with a 15-year current 
marriage.  He stated that he lived with his wife and spent his 
time on the computer or watching television, and that he tried to 
do some chores, but that he could not work more than five minutes 
at a time.  He reported that his main social activity was going 
shopping and out to dinner with his wife.  On examination, speech 
was clear with a good ability to express himself; affect was sad 
and nervous; orientation was appropriate; thinking was 
spontaneous, logical, and productive; thought content was notable 
for a preoccupation with Vietnam and his current physical 
situation; relationships with others were fair in quality but 
with a low frequency of contact and a preference for being alone; 
he had the capacity for abstract thinking; judgment was 
diminished by anger, which had caused him to argue with residents 
of the apartments that his wife managed.  The examiner stated 
that his PTSD was manifested by nightmares, diminished interest 
in normal activities, detachment, restricted affect, sleep 
disturbance, anger outbursts, and hypervigilance, and that he had 
depression manifested by feelings of sadness and worthlessness, 
insomnia, diminished pleasure, and irritability.  There were 
moderate to severe problems occurring on a daily basis that 
impair his social relationships, marital functioning, 
occupational achievement, judgment, mood, and range of 
activities.  He was noted to have reduced reliability and 
productivity in occupational and social functioning which 
resulted in an inability to establish and maintain effective 
relationships.  The Axis I diagnoses were PTSD and adjustment 
disorder with depressed mood.  The GAF score was 50, "because 
of" symptoms that included no friends, reclusiveness, 
nightmares, low social tolerance, with depression, guilt, 
feelings of worthlessness, and anger.  

A decision of the Social Security Administration (SSA), dated in 
December 2003, shows that the SSA determined that the Veteran was 
disabled as of January 2003, with a primary diagnosis of 
osteoarthritis, and a secondary diagnosis of "disorder of the 
back."  

A letter from the Veteran's spouse, received in April 2009, 
reflects that she manages apartments for two different owners, 
and that the Veteran has not worked for her for many years 
because he is too short-tempered, reclusive, hateful, and rude to 
residents, and that she only let him help on short jobs in vacant 
units. 

In consideration of the evidence of record, the Board concludes 
that the criteria for a 50 percent rating have been met.  The 
September 2009 VA examiner stated that the Veteran's symptoms 
were productive of reduced reliability and productivity in 
occupational and social functioning which resulted in an 
inability to establish and maintain effective relationships, and 
this language is akin to the criteria for a 50 percent rating as 
set forth in Diagnostic Code 9411.  In addition, the GAF score 
was 50, which is evidence of serious symptoms.  The January 2009 
VA examination report contains significantly similar findings, 
with a GAF score of 55, based on symptoms that included 
irritability and emotional withdrawal that had contributed to 
difficultly in the workplace and the disintegration of marriages 
in the past and had led to "almost complete social isolation."  
With regard to the VA progress notes, the Veteran's GAF scores 
are shown to range from 50 to 55, which indicates a fairly 
consistent level of severity of symptoms.  Based on the 
foregoing, the Board finds that the evidence is at least in 
equipoise, and that affording the Veteran the benefit of all 
reasonable doubt, that his PTSD is shown to be productive of 
occupational and social impairment with reduced reliability and 
productivity.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  Accordingly, the criteria for an initial 
evaluation of 50 percent for PTSD have been met since the 
effective date of the award of service connection.

An evaluation in excess of 50 percent for PTSD is not warranted.  
In this regard, the Veteran's symptoms are not sufficiently 
severe to have resulted in occupational and social impairment 
with deficiencies in most areas, and the Board has determined 
that the preponderance of the evidence shows that the Veteran's 
PTSD more closely resembles the criteria for not more than a 50 
percent rating.  The Veteran has consistently been shown to be 
oriented, with unremarkable memory and speech, and thoughts that 
were logical/clear and goal-oriented.  There is no evidence of 
delusions or hallucinations, psychotic behavior, or inadequate 
hygiene, or such symptoms as suicidal ideation, obsessional 
rituals, intermittently illogical, obscure, or irrelevant speech, 
near continuous panic or depression, or spatial disorientation.  
To the extent that the January 2009 examiner noted "almost 
complete social isolation," this level of severity is not shown 
by the other evidence of record, which shows that the Veteran had 
volunteered to with a veteran's organization that was escorting 
soldiers who were killed in action in the Persian Gulf, and that 
he goes shopping and out to restaurants.  During his hearing, 
held in August 2010, it was stated that he was a member of the 
"Bikers Against Child Abuse," and the "Patriot Guard," and 
that he had recently been in Oklahoma for "another MIA 
funeral."

In summary, the Board finds that overall, the findings are more 
nearly consistent with occupational and social impairment with 
reduced reliability and productivity, but not occupational and 
social impairment with deficiencies in most areas.  

To the extent that the claim has been denied, the Board has 
determined that the evidence does not show that the Veteran's 
symptoms are of such severity to approximate, or more nearly 
approximate, the criteria for a 70 percent rating or an even 
higher rating of 100 percent.  See 38 C.F.R. § 4.7.  

In deciding the Veteran's increased initial evaluation claim, the 
Board has considered the determinations in Fenderson and Hart, 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period, except as noted.  The 
Board therefore finds that the evidence is insufficient to show 
that the Veteran had a worsening of his PTSD such that an 
increased initial evaluation is warranted, except as noted by the 
award of the 50 percent rating.

To the extent a higher rating is not warranted, the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the an even higher 
rating, such rule is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's duty to notify and 
duty to assist obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran dated 
in December 2008 and August 2009.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  In this regard, the 
December 2008 VCAA notice was issued in association with a claim 
for service connection for PTSD, and this claim was granted in 
March 2009.  In such cases, where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA and non-VA medical records, and SSA 
records.  The Veteran has been afforded two examinations.  The 
reports contain sufficient evidence by which to evaluate the 
Veteran's PTSD in the context of the rating criteria.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.


ORDER

An initial rating of 50 percent for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


